internal_revenue_service national_office technical_advice_memorandum date index uil no case mis no penalty in lieu of rebate _ tam-107402-99 -c c dor fis pbs district_director taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend issuer bonds x i y date date date issues first for purposes of meeting the spending requirements set forth in sec_148 of the internal_revenue_code may issuer allocate bond proceeds to operating_expenses that resulted in deficits in issuer's operating funds in each of the spending periods foilowing the issue_date of the bonds 2x a tam-107402-99 second for purposes of meeting the spending requirements set forth in sec_148 may issuer allocate bond proceeds to capital expenditures by retroactively changing its method_of_accounting for bond proceeds from a proceeds spent last method to a proceeds spent first method conclusions first issuer may not meet the spending requirements set forth in sec_148 f c ii by allocating bond proceeds to operating_expenses that resulted in deficits in issuer's operating funds second issuer may allocate bond proceeds to capital expenditures by retroactively changing its method of accouriing for bond proceeds to a proceeds spent first method to capital expenditures_for which the bonds were issued under this revised accounting_method bond proceeds may only be allocated facts the bonds were issued on date to fund certain municipal projects undertaken or to be undertaken by issuer the capital program the capital program includes the acquisition of interests in real_estate the construction and improvement of various municipal facilities and other capital expenditures as of the issue_date of the bonds issuer reasonably expected that at least of the net_proceeds including investment earnings thereon of the bonds would be used for construction expenditures’ as defined in sec_148 the issuer elected to use the 2-year rebate exception in sec_148 and to pay the penalty in lieu of rebate if any under sec_148 c vii bond proceeds were deposited into issuer’s consolidated cash account this account contained the issuer's operating funds general fund water fund etc and its capital improvement funds within the consolidated cash account separate_accounting ledgers were kept that identified the bonds and combined bond proceeds with other available capital proceeds to arrive at a total equity balance for capital projects in the months following the issuance of the bonds issuer experienced financial difficulties that caused it to have insufficient moneys in its operating funds to meet operating_expenses as a result operating_expenses were paid with moneys in its capital improvement funds including funds containing bond proceeds creating deficits in the operating funds these payments were treated as loans from the capital improvement funds to the operating funds which were later repaid the amount of deficits in the operating funds during each of the 6-month spending periods under sec_148 exceeded the amount of available_construction_proceeds required to be spent for each such spending period tam-107402-99 due to the complexity of the tax laws governing arbitrage and on the advice of thus if the issuer had other capital proceeds such as grant proceeds counsel issuer initially accounted for bond proceeds using a proceeds spent last method available to be spent on a project those proceeds were deemed spent prior to the expenditure of bond proceeds issuer represents that other than as a result of this accounting_method other available capital proceeds were not required to be spent prior to the expenditure of bond proceeds under this accounting_method issuer met the spending requirement for the first spending period specified under sec_148 but failed to meet the spending requirements for the next two periods accordingly on date issuer paid a penalty amount of dollar_figurex to the united_states accompanied by form t on date issuer paid a penalty amount of dollar_figurey to the united_states accompanied by form 8038-t prior to the end of the fourth spending period on the advice of new counsel issuer changed its method_of_accounting for bond proceeds to a proceeds spend first method under this method bond proceeds are treated as spent on a project prior to the expenditure of other capital proceeds available for the project tmmediately following the expenditure of all the bond proceeds issuer filed a request for a refund of the penalty amounts paid issuer advanced two theories in support of the refund request its first theory is that all of the penalty amounts paid to the united_states should be refunded because the deficits in issuer’s operating funds during each of the spending periods were in excess of the amount of bond proceeds required to be spent during that spending period under this theory bond proceeds would be treated as expended for operating_expenses despite ssuer's treatment of these expenditures as inter-fund loans to be repaid out of future revenues the second theory advanced by issuer is that it should receive a refund to the extent that penalty amounts paid under its first accounting_method the proceeds spent last method exceed the penalty amounts payable under its revised method_of_accounting the proceeds spent first method assuming that the revised method was applied as of the issue_date of the bonds method_of_accounting is a reasonable method and that it should be permitted to retroactively apply this method within a reasonable period of time after the issue_date of the bonds it argues that the proceeds spent first law and analysis under sec_103 gross_income does not include interest on any state_or_local_bond sec_103 does not apply to a bond that is an arbitrage_bond within the meaning of sec_148 tam-107402-99 an arbitrage_bond is defined in sec_148 as any bond issued as part of an issue any portion of which is reasonably expected at the time of issuance of the bond to be used directly or indirectly to acquire higher_yielding_investments or to replace funds that were used directly or indirectly to acquire higher yielding investment under sec_148 a bond is treated as an arbitrage_bond if the excess of the amount earned on nonpurpose_investments over the amount that would have been earned if the nonpurpose_investments had been invested at a rate equal to the yield on the bond is not paid to the united_states in accordance with the requirements set forth in sec_148 sec_148 i provides that in the case of a construction_issue sec_148 shall not apply to the available_construction_proceeds of the issue if these proceeds are spent for the governmentai purposes of the issue in accordance with the spending schedule in sec_148 under that schedule at least percent of the available_construction_proceeds must be spent within the first 6-month period beginning on the date the bonds are issued percent must be spent within the first year percent must be spent within the first months and percent must be spent within the first two years available_construction_proceeds are subject_to the rebate requirements of sec_148 if they are not spent in accordance with this spending schedule under sec_148 an issuer may elect to pay a penalty in lieu of satisfying the rebate requirements under sec_148 the penalty is equal to percent of the difference between the amount of available_construction_proceeds as of the close of each 6-month spending period which were required to be spent for the governmental purposes of the issue and which were actually spent for the government purposes of the issue later than days after the end of a spending period generally sec_148 requires any penalty payment to be made no sec_1 f issued under sec_103 of the internal_revenue_code of provides rules for allocations of investments and expenditures to bond proceeds under that section allocations may be made at any time under any reasonable method chosen by the state_or_local_government provided that the requirements of sec_1 f are met one requirement of sec_1 f is that allocations must be consistent with one another the conference_report accompanying the tax_reform_act_of_1986 states with regard to the tax-exempt_bond provisions that the conferees intend that to the extent not amended all principles of present law continue to apply under the reorganized provisions h_r conf_rep no cong 2d sess -686 vol c b sec_1 f was in effect as of the date of the tax_reform_act_of_1986 y tam-107402-99 issue one issuer's accounting procedures for its consolidated cash account permit a system of inter-fund loans which occasionally results in the temporary use of capital funds for operating funds and vice versa these procedures require that the ioans be repaid from future receipts into the borrowing fund in this case issuer followed these procedures and repaid the loans from the capital improvement funds including funds that included bond proceeds with future operating revenues thus on issuer's books bond proceeds were never allocated to operating_expenses even if bond proceeds were treated as paying issuer's operating expenditures the spending requirements of sec_148 would not have been met sec_148 was added by sec_7652 of the revenue reconciliation act of p l the act significant modifications were made by the revenue reconciliation act of p l the legislative_history of the act indicates that this provision was added because congress believed that in situations where bond proceeds are to be used for short-term construction purposes the administrative burdens of cornpiiance with the arbitrage rebate regulations outweigh the benefit to the federal government from the revenues to be received from rebate of arbitrage the spending provisions set forth in sec_148 provide specific percentages of bond proceeds that must be spent for each 6-month spending period these provisions require that the applicable_percentage of available_construction_proceeds be spent for the governmental purposes of the issue the conference_report accompanying the act contains the specific statement the expenditure test is only met if the expenditures are for the purpose for which the bonds were issued h_r rep no pincite in this case the bonds were issued for capital purposes not to fund operating_expenses therefore we conclude that issuer did not meet the spending requirements of sec_148 either as a result of using bond proceeds to pay operating_expenses or of allocating bond proceeds to operating fund deficits issue two at the time the bonds were issued comprehensive regulations dealing with the conference_report accompanying the tax reform rebate had not been adopted act of provides that current law in existence as of its effective date is carried forward for arbitrage purposes the rules then in existence for allocating investments and expenditures to bond proceeds provided that allocations can be made at any time and under any reasonable method chosen by the state_or_local_government provided the allocations are consistent these general allocation rules were the only rules in tam-107402-99 existence until new arbitrage regulations with more specific allocation rules were published in t d fed reg the regulations the regulations are inapplicable to the bonds in the context of this case it is important to examine the facts and circumstances first the regulations in effect as of the issue_date of the bonds provided limited guidance regarding allocations second it was unclear how these allocation rules were impacted by the penalty in lieu of rebate provisions in the act third there were no rules in existence as of the issue_date of the bonds that required the use of a proceeds spend last accounting_method to account for bond proceeds further issuer's revised method the proceeds spent first method is a reasonable accounting_method that will be consistently applied if issuer is permitted to retroactively apply the method fourth within less tian years after the bonds were issued issuer changed its method_of_accounting and within a short time thereafter sought permission from the service to retroactively apply the revised method as of the issue_date of the bonds finally under issuer's initial accounting_method and under issuer's revised accounting_method bond proceeds are allocated only to investments or capital expenditures therefore retroactive application of the proceeds spent first method_of_accounting will not cause bond proceeds to be reallocated from or to uses that are inconsistent with the governmental purpose of the bond issue based on theses facts and circumstances we conclude that for purposes of sec_148 ii and sec_148 issuer may apply its proceeds spent first accounting_method as of date the issue_date of the bonds amended 8038-t s should be filed within days after issuer's receipt of this letter_ruling a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent i
